Citation Nr: 1119509	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  04-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer, secondary to asbestosis.  

2.  Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from June 1957 to March 1961.

This appeal arises to the Board of Veterans' Appeals (Board) from an October 2003-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for asbestosis and assigned a noncompensable rating effective from May 6, 1999.  The Veteran appealed for a compensable rating.  

The Board remanded the case in July 2007, September 2009, and January 2011 for further development.

The Veteran seeks the maximum benefit for asbestosis.  Asbestos is a known carcinogen.  During the appeal period for a higher asbestosis rating, lung cancer was discovered.  As noted in the July 2007 Board remand, the Board has assumed jurisdiction over the issue of service connection for lung cancer.  The Board will now list service connection for lung cancer as a separate issue on page 1.  While the Board must consider service connection for lung cancer, this issue is not inextricably intertwined with the correct rating for asbestosis, as the two disabilities would, in an initial stage, be rated separately (asbestosis-lung is rated under Diagnostic Code 6833 and lung cancer is rated under Diagnostic Code 6819). 

Service connection for lung cancer, secondary to asbestosis, addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A VA physician has related emphysema with extensive sub-diaphragmatic pleural calcification to service-connected asbestosis.

2.  During June 2003 and July 2009 pulmonary function testing, Full Vital Capacity (hereinafter: FVC) values were between 50 and 64 percent predicted.  


CONCLUSION OF LAW

The criteria for an initial 60 percent rating for asbestosis lung are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6833 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the case stems from an appeal filed prior to enactment of the statutes set forth above, the Board has remanded the case, VA has provided proper notice, and the case has been re-adjudicated by way of a March 2011 supplemental statement of the case (SSOC).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice was provided in an August 2007-issued letter to the claimant.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private records identified by the claimant.  The claimant set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court also has held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Asbestosis has been rated noncompensably for the entire appeal period under Diagnostic Code 6833.  Under Diagnostic Code 6833, the General Rating Formula for Interstitial Lung Disease (diagnostic codes 6825 through 6833) provides that: 

A 100 percent rating is warranted where FVC is less than 50 percent predicted, or; where Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is less than 40 percent predicted, or; where maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; where cor pulmonale or pulmonary hypertension exist, or; where outpatient oxygen therapy is needed.

A 60 percent rating is warranted for asbestosis if the following are demonstrated: FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

A 30 percent rating is warranted for asbestosis where FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.

A 10 percent rating is warranted for asbestosis where FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.

38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).

An April 1999 private pulmonary function test does not provide enough information to accurately rate the disability under Diagnostic Code 6833.  

A June 2003 VA pulmonary function test reflects that FVC was 57 and 59 percent of predicted values, pre-and-post-dilator therapy, respectively.  The pulmonologist interpreted this as a restrictive ventilatory defect and explained that no DLCO test was performed, as it was unlikely to be useful.  The examiner offered two diagnoses: asbestosis and chronic obstructive pulmonary disease.  The examiner dissociated any current respiratory disease from "in-service asbestosis."  In October 2003, the RO granted service connection for asbestosis, based on a strong probability of in-service asbestos exposure and a current diagnosis of asbestosis.  

In January 2007, the Veteran testified before the undersigned Veterans Law Judge that he experienced tiredness when climbing stairs.  He testified that he felt run-down.  He testified that that he could drive a truck, but only part-time.  He mentioned that he used an inhaler, but no supplemental oxygen.  

According to a July 2009 VA pulmonary function test, FVC was 51 percent of predicted value, pre-bronchodilatory therapy, and 61 percent, post-bronchodilator therapy.  DLCO (SB) was 49 percent predicted value, pre-bronchodilatory therapy.  

According to a January 2010 VA respiratory system compensation examination report, there is no history of cor pulmonale, congestive heart failure, or pulmonary hypertension, although mild cardiomegaly was found.  The Veteran denied a need for oxygen therapy.  The examiner felt that previous pulmonary function tests showed severe obstructive ventilatory impairment.  The diagnosis was moderate emphysema with extensive sub-diaphragmatic pleural calcification due to asbestosis.  The examiner stated, "Problem associated with the diagnosis: asbestosis."  

While a June 2003 VA compensation examiner reported a moderate restrictive ventilatory defect and the January 2010 examiner reported severe obstructive ventilatory impairment, the Board need not seek clarification concerning whether this is an obstructive, as opposed to a restrictive, respiratory impairment.  This is because asbestosis is rated under the General Formula for Interstitial Lung Disease, which contains its own rating criteria and therefore does not rely on obstructive or restrictive airway disease rating criteria.  Moreover, the January 2010 VA compensation examiner offered only one diagnosis, that of, "moderate emphysema with extensive sub-diaphragmatic pleural calcification due to asbestosis."  This diagnosis tends to associate emphysema with asbestosis.  Also, the examiner's previously-mentioned statement, "Problem associated with the diagnosis: asbestosis", associates the entire diagnosis with asbestosis.  

Comparing the pulmonary function test values mentioned above to the rating criteria of Diagnostic Code 6833, a 100 percent rating is not more nearly approximated because FVC is greater than 50 percent predicted and DLCO (SB) is greater than 40 percent predicted.  Not shown is maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; the need for outpatient oxygen therapy.

Comparing the June 2003 and July 2009 pulmonary function test values to the 60 percent rating criteria, because FVC values are shown to be between 50 and 64 percent, the criteria for a 60 percent rating are fully met.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings for asbestosis is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  An initial 60 percent rating will therefore be granted.

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court had more to say about extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An initial 60 percent schedular rating for asbestosis is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2010; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Concerning service connection for lung cancer secondary to asbestosis, because of a lengthy cigarette-smoking history, the issue has become complicated.  In June 2009, a VA physician dissociated asbestosis from non-small cell carcinoma of the lung, which arose during the appeal period.  The physician cited various lung cancer statistics.  Although the physician cited statistics and offered a rationale for the negative opinion, the conclusions drawn from those statistics are questionable, as explained below.  

According to the June 2009 VA examination report, the examiner noted that asbestosis is a known risk factor for lung cancer, but also noted that the number 1 risk factor for non-small cell carcinoma of the lung is cigarette smoking.  The physician did not address whether smoking is the number 1 cause of lung cancer simply because it might be true that vastly more people smoke cigarettes that those who have asbestosis.  

The physician recited that those who have a smoking history (similar to the Veteran) have a 20-fold increase in the incidence of lung cancer.  The examiner failed to provide the rate of incidence of lung cancer among those who have asbestosis.  This information, if it exists, would be helpful for comparison purposes.  

The physician then noted that it is estimated that 90 percent of all lung cancers are attributed to smoking.  While the Board assumes that this is true, this does not tend to eliminate asbestosis because, as noted above, the general population might contain vastly more smokers than asbestosis victims.  Therefore, this statistic does not tend in any way eliminate asbestosis as the culprit.

It would be helpful if the examiner compared the percent of cigarette smokers who later contracted non-small cell carcinoma of the lung to the percent of asbestosis victims who later contracted non-small cell carcinoma of the lung.  This information, if it exists, might be helpful.

Finally, the examiner did not address whether there might be a co-morbitity factor in this case (that is, the incidence of non-small cell carcinoma of the lung among smokers who are also asbestosis victims).  This information, if it exists, might be helpful, because the Veteran is a member of this class, that is, an asbestosis victim, who is also a smoker, who has contracted non-small cell carcinoma of the lung.

Such statistical information as discussed above would be helpful prior to determining the likelihood that asbestosis caused non-small cell carcinoma of the lung.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the June 2009 VA compensation examination report to the examiner for an addendum opinion.  

2.  The examiner is asked to comment on the rate of incidence of non-small cell carcinoma of the lung arising in those who have asbestosis.  

The examiner is asked to comment on the rate of incidence of non-small cell carcinoma of the lung arising in those who have the Veteran's smoking history.

The examiner is asked to comment on any co-morbidity factor in this case, that is, whether the Veteran's smoking history and asbestosis combined poses an additional risk factor for non-small cell carcinoma of the lung.  

The examiner should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the examiner should state the reason.  The Veteran may be re-examined if necessary.  If the specified examiner is unavailable, a qualified substitute may be used.  

3.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655(b) (2010).

If an examination is scheduled, failure to report for the examination, without good cause, may have adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


